Title: Notes on a Week’s Diet and Poor Health, [between 12 June 1769, and 30 July 1770]
From: Franklin, Benjamin
To: 


[Between June 12, 1769, and July 30, 1770]

Monday—Din’d at Club—Beef
Tuesday—at Mr. Foxcrofts—Fish

Wednesday—Dolly’s Beefstake
Felt Symptoms of Cold Fullness
Thursday—Mr. Walker’s—Beef
Predicted it
Friday at home Mutton
Little Soreness of Throat
Saturday   Club Veal
very bad at Night Wine Whey
Sunday—no Dinner continue bad[bed?]
Monday morn. Had a good Night, am better
U[rine] has deposited a reddish fine Sand.

